Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to Applicant’s election filed on November 24, 2020.
Claims 1-6, 16-17, 19 and 21 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 16-17, 19 and 21 (corresponding to Species I, Figs. 87-95) in the reply filed on November 24, 2020 is acknowledged.
Claims 7-15, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites the limitation "the group of staple cartridges" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No group of staple cartridges is previously mentioned in the claim.

Allowable Subject Matter
Claims 1-6, 16-17, 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a firing member lockout configured to interface with the camming assembly of the surgical staple cartridge supported in said first jaw, said firing member lockout configured to prevent said firing member from moving out of said starting position upon application of said firing motion to said firing member unless the camming assembly is in the unfired position within the surgical staple cartridge
a cartridge verification member configured to move the camming assembly out of the unfired position to an intermediate position unless said cartridge verification member detects a verification feature on the surgical staple cartridge
at least one verification feature configured to operably interface with the cartridge verification member such that when said cartridge body is operably said verification feature prevents the cartridge verification member from moving said camming assembly from said unfired position to an intermediate position wherein said camming assembly disengages from the firing member lockout to permit the firing member lockout to be biased into the locked position to prevent the firing member from being moved distally through said cartridge body upon application of a firing motion to the firing member
a cartridge verification feature
a cartridge verification member, wherein when said incompatible staple cartridge is installed in said first jaw, said cartridge verification member moves said another camming assembly out of engagement with said firing member lockout to permit said firing member lockout to be biased into said locked position by a firing member spring and wherein, when said compatible cartridge is installed in said first jaw, said cartridge verification feature thereon prevents said cartridge verification member from moving said camming assembly thereof out of engagement with said firing member lockout
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barber et al. (US Patent No. 10,881,401) discloses a camming assembly, a firing member, and a firing member lockout but fails to disclose the claimed cartridge verification member.
Shelton, IV et al. (US Pub. No. 2017/028115) discloses a surgical stapling instrument with a cartridge verification member but is structurally different from the claimed invention.
Shelton, IV et al. (US Pub. No. 2019/0298340), Shelton, IV et al. (US Pub. No. 2019/0298343), and Shelton, IV et al. (US Pub. No. 2019/0298356) are all surgical stapling devices similar to the claimed invention but do not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 4, 2021 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731